[LETTERHEAD OF STERNE AGEE & LEACH, INC.] August 8, 2012 Via Facsimile and Edgar (202) 772-9216 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: LaPorte Bancorp Inc. Registration Statement on Form S-1 (Registration Number 333-182106) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join LaPorte Bancorp Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 3:00 p.m. on August 10, 2012, or as soon thereafter as may be practicable. Very Truly Yours, Sterne Agee & Leach, Inc. /s/ Robert Toma Name: Robert Toma Title: Director
